Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 1 of 25 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
MILTON MONTENEGRO, individually and on behalf
of others similarly situated,
                                                                          Case No. 20 Civ. 4443
                          Plaintiff,
        -against-                                                         CLASS AND COLLECTIVE
                                                                          ACTION COMPLAINT

LAUMONT PHOTOGRAPHICS, INC., and WILLI                                    Plaintiff Demands a Jury Trial
VERA, and JAIME PELAEZ,


                           Defendants.
----------------------------------------------------------------------X

                 Plaintiff Milton Montenegro (hereinafter referred to as “Plaintiff”),

    individually and on behalf of other similarly situated individuals, by and through his

    respective attorneys, The Law Offices of Fausto E. Zapata, Jr., P.C., herby files this

    action against Laumont Photographics, Inc., Willi Vera, and Jaime Pelaez (hereinafter

    referred to as “Defendants”), allege as follows:

                                  PRELIMINARY STATEMENT

1. Defendant Laumont Photographics, Inc., is in the business of scanning, digitally

    retouching, custom fine art and photographic printing. Defendant Laumount

    Photographics, Inc., is also in the business of mounting and framing, crating and

    installing fine art, prints, and photographs.

2. Defendants Vera and Pelaez manage and have operational control of Defendant Laumont

    Photographics, Inc.

3. Plaintiff brings this action on behalf of himself and similarly situated current and former

    Carpenters and Delivery Workers, who opt-in to this action pursuant to the Fair Labor

    Standards Act, 29 U.S.C. §§ 201 et seq. (hereinafter referred to as “FLSA”), and alleges
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 2 of 25 PageID #: 2




   that they are entitled to: (i) unpaid overtime premium pay, equal to one and one-half

   times the regular rate of pay, for all hours worked in excess of forty (40) in a workweek,

   from Defendants, as required by the FLSA and United States Department of Labor, Wage

   and Hour Division’s Regulations Relating to Labor, Title 29, Subtitle B, Chapter V et

   seq. (“Federal Wage Regulations”); and, (ii) attorneys’ fees and costs, liquidated damages

   and interest, pursuant to the FLSA and related Federal Wage Regulations.

4. Plaintiff’s claims under the FLSA are brought as a collective action, pursuant to 29

   U.S.C. § 216(b), on behalf of himself and on behalf of all other similarly situated persons

   who were employed by Defendants as Carpenters and Delivery Workers (hereinafter

   referred to as “FLSA Collective”), who did not receive premium overtime pay for all

   hours worked in excess of forty (40) hours in a workweek during the full statute of

   limitations period (the full statute of limitations hereinafter shall be referred to as the

   “FLSA Collective Period”).

5. Plaintiff asserts New York Labor Law (hereinafter “NYLL”) claims, on his own behalf

   and on behalf of current and former Carpenters and Delivery Workers who were

   employed by Defendants, in the form of a class action, pursuant to Rule 23 of the Federal

   Rules of Civil Procedure, (hereinafter referred to as “NYLL Class”), and alleges that they

   are entitled to: (i) unpaid overtime premium pay, equal to one and one-half times the

   regular rate of pay, for all hours worked in excess of forty (40) in a workweek, from

   Defendants, as required by the New York State Minimum Wage Act, N.Y. Labor Law §§

   190 et seq. and 650, et seq. (“NYLL”) and the New York Minimum Wage Order for

   Miscellaneous Industries and Occupations, N.Y. Comp. Codes R. & Regs. tit. 12, Part

   142, §§ 142-1.1, et seq. (“Wage Order”); (ii) damages associated with Defendants’ failure




                                                2
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 3 of 25 PageID #: 3




   to comply with statutory notice and recordkeeping requirements by failing to provide

   Plaintiff, and similarly situated individuals, with a written notice concerning their wages

   and terms of employment, pursuant to N.Y. Labor Law §§ 195(1) and (2); (iii) damages

   associated with Defendants’ failure to provide Plaintiff with wage statements that were

   compliant with N.Y. Labor Law § 195(3); (iv) damages for late payment of wages, in

   violation of N.Y. Labor Law § 191; and, (v) liquidated and punitive damages, and

   attorneys’ fees and costs, for the full statute of limitations period (the “NYLL Class

   Period”).

                               JURISDICTION AND VENUE

6. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

   Plaintiff’s FLSA claims arise under the laws of the United States, i.e., 29 U.S.C. §

   216(b), and 28 U.S.C. § 1337 because the rights contained in the FLSA were created by

   congress using its power to regulate commerce.

7. This Court has supplemental jurisdiction over Plaintiff’s New York State claims pursuant

   to 28 U.S.C. § 1367 because they are so related to the FLSA claims in this action that

   they form part of the same controversy under Article III of the United States Constitution.

8. This Court is empowered to issue a declaratory judgment and further necessary or proper

   relief based on a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202.

9. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

   part of the events or omissions giving rise to the claims occurred in this district.


                                          PARTIES

10. Plaintiff is an adult male who, at all relevant times, resided in Queens County.

11. Plaintiff consents to being party Plaintiff pursuant to 29 U.S.C. § 216(b).



                                               3
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 4 of 25 PageID #: 4




12. Defendant Laumont Photographics, Inc., is a domestic business entity duly existing under

   the laws of the State of New York.

13. Defendant Laumont Photographics, Inc., operates its business out of two locations, 44-01

   21st Street, Long Island City, New York 11101, and 333 West 52nd Street, New York,

   New York 10019.

14. Plaintiff was assigned to work primarily out of the Long Island City, New York, location.

15. Defendant Pelaez is a manager of Defendant Laumont Photographics, Inc.

16. Defendant Willi Vera is a manager of Defendant Laumont Photographics, Inc.

17. At all relevant times, Plaintiff was an “employee” of Defendants, as defined by NYLL §

   2(5).

18. At all relevant times, Plaintiff was an “employee” of Defendants, as defined by NYLL §

   190(2).

19. At all relevant times, Plaintiff was a “manual worker” within the meaning of NYLL §

   191(1)(a).

20. At all relevant times, Plaintiff was an “employee” of Defendants, as defined by NYLL §

   651(5).

21. At all relevant times, Defendants employed Plaintiff as a “employee”, as defined by the

   Wage Order, 12 N.Y.C.R.R. § 142-2.14.

22. At all relevant times herein, Plaintiff was an employee engaged in commerce or in the

   production of goods for commerce within the meaning of 29 U.S.C. §§ 206 – 207.

23. At all relevant times, Plaintiff was employed by Defendants as a Carpenter to perform

   non-exempt manual labor involving repetitive operations with their hands, physical skill,




                                              4
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 5 of 25 PageID #: 5




   and energy, pursuant to 29 C.F.R. § 541.3(a) and the Wage Order, N.Y. Comp. Codes R.

   & Regs. tit. 12, Part 142, § 142-2.2.

24. At all relevant times, Defendants were, individually and jointly, Plaintiff’s “employer,”

   within the meaning of NYLL § 2(6).

25. At all relevant times, Defendants were, individually and jointly, Plaintiff’s “employer,”

   within the meaning of NYLL § 190(3).

26. At all relevant times, Defendants were, individually and jointly, Plaintiff’s “employer,”

   within the meaning of NYLL § 651(6).

27. At all relevant times, Plaintiff was “employed” by Defendants, within the meaning of

   NYLL § 2(7).

28. Defendants, at all relevant times herein, have been, and continue to be, employers

   engaged in interstate commerce and/or the production of goods for commerce within the

   meaning of the FLSA, 29 U.S.C. §§ 203, 206(a) and 207(a).

29. Upon information and belief, at all relevant times herein, Defendants Laumont

   Photographics, Inc. had gross annual revenues in excess of $500,000.

30. At all times relevant herein, Defendants were an “enterprise” within the meaning of 29

   U.S.C. § 203(r).

31. At all relevant times herein, Defendants were an “enterprise engaged in commerce or in

   the production of goods for commerce” within the meaning of 29 U.S.C. § 203(s)(1).

32. At all relevant times herein, Defendants were each, individually and jointly, a “person”

   within the meaning of 29 U.S.C. § 203(a).

33. Defendants collectively and jointly controlled Plaintiff’s terms and conditions of

   employment.




                                               5
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 6 of 25 PageID #: 6




34. At all relevant times, Defendants Vera and Pelaez managed the administrative and

   business operations of Defendant Laumont Photographics, Inc., including but not limited

   to exercising operational control over its employees, staffing needs, and maintenance of

   its facilities.

35. Defendants Vera and Pelaez would routinely direct Plaintiff’s work duties by prioritizing

   his work duties.

36. At all relevant times, Defendants maintained control, oversight, and direction over

   Plaintiff, including payroll and other employment practices that applied to her.

37. Defendants had the power, jointly, to terminate Plaintiff’s employment.

38. Defendants had joint and individual control over the economic terms and conditions of

   Plaintiff’s employment, including determining the rate and method of payment.

39. Defendants jointly maintained records relating to Plaintiff’s employment with

   Defendants.

40. Defendants jointly had the power to supervise Plaintiff’s daily work activities.

41. Defendants are covered employers within the meaning of the FLSA and NYLL, and at all

   relevant times employed the Plaintiff.

                            COLLECTIVE ACTION CLAIMS

42. Plaintiff brings his FLSA claims as a collective action pursuant to the FLSA on behalf of

   himself and on behalf of all other similarly situated persons who were employed by

   Defendants as Carpenters and Delivery Workers during the FLSA Collective Period.

43. Plaintiff bring the First Cause of Action, FLSA claims, on behalf of himself and all

   similarly situated persons who have worked as Carpenters or Delivery Workers or have




                                               6
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 7 of 25 PageID #: 7




   performed the duties of a Carpenter or Delivery Worker, as described below, who elect to

   opt-in to this action.

44. At all relevant times, Defendants maintained a policy and pattern or practice of

   intentionally refusing to pay Plaintiff and the FLSA Collective premium overtime

   compensation, equal to at least one and one-half times their regular rate of pay, for all

   hours worked beyond 40 per workweek.

45. Plaintiff’s and the FLSA Collective’s primary duties were non-exempt in character and

   involved carpentry and delivering and installing framed or crated art.

46. Plaintiff and the FLSA Collective did not exercise a meaningful degree of independent

   discretion with respect to the exercise of their duties and were required to follow the

   policies, practices, and procedures set by Defendants.

47. Plaintiff and the FLSA Collective did not have any independent discretionary authority to

   deviate from these policies, practices, and procedures.

48. All of the work that Plaintiff and the FLSA Collective have performed have been

   assigned by Defendants and/or Defendants have been aware of all of the work that

   Plaintiff and the FLSA Collective have performed.

49. As part of its regular business practice, Defendants have intentionally, willfully, and

   repeatedly engaged in a pattern, practice and/or policy of violating the FLSA with respect

   to Plaintiff and the FLSA Collective.

50. This pattern, policy, and/or practice includes:

           a.   willfully failing to pay its employees, including Plaintiff and the FLSA

                Collective, premium overtime wages for hours that they worked in excess of

                40 hours per workweek; and,




                                                7
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 8 of 25 PageID #: 8




           a. willfully failing to record all of the hours that Plaintiff and the FLSA

               Collective worked for the benefit of Defendants, in violation of 29 U.S.C. §

               211(c);

           b. willfully failing to record all of the hours that Plaintiff and the FLSA

               Collective worked for the benefit of Defendants, in violation of 29 C.F.R. §

               516.2; and,

           c. willfully failing to post or keep posted a notice explaining the wages and

               overtime pay rights as provided by the FLSA in any area where Plaintiff, and

               the FLSA Collective, were employed, in violation of 29 C.F.R. § 516.4(a).

51. Defendants are aware, or should have been aware, that federal law required them to pay

   employees performing non-exempt duties the statutory minimum wage and overtime

   premium pay for hours worked in excess of forty (40) per workweek.

52. Plaintiff and the FLSA Collective perform or performed the same primary duties.

53. Defendants’ unlawful conduct has been widespread, repeated, and consistent.

54. Plaintiff seek certification of this action as a collective action on behalf of himself,

   individually, and all other similarly situated current and former Carpenters and Delivery

   Workers who were employed by Defendants from September 15, 2014 and the date of a

   final judgment in this matter, pursuant to 29 U.S.C. § 216(b).

                               CLASS ACTION ALLEGATIONS

55. Plaintiff brings the remaining causes of action, NYLL claims, under Rule 23 of the

   Federal Rules of Civil Procedure, on behalf of himself and a class of persons consisting

   of:

               All persons who work or have worked for Defendants as
               Carpenters or Delivery Workers or have performed the duties



                                                 8
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 9 of 25 PageID #: 9




               of a Carpenter or a Delivery Worker between September 15,
               2014 and the date of a final judgement in this matter.

56. Although the relative damages suffered by individual NYLL Class members are not de

   minimis, such damages are small compared to the expense and burden of individual

   prosecution of this litigation.

57. Plaintiff and the NYLL Class lack the financial resources to conduct a thorough

   examination of Defendants’ timekeeping and compensation practices and to vigorously

   prosecute a lawsuit against Defendants and recover damages associated with Defendants’

   NYLL violations.

58. Excluded from the NYLL Class are Defendants’ legal representatives, officers, directors,

   assigns, and successors, or any individual who has, or who at any time during the class

   period has had, a controlling interest in Defendant Laumont Photographics, Inc., and all

   other persons who will submit timely and otherwise proper requests for exclusion from

   the NYLL Class.

59. Although the precise number of such employees is unknown, the facts on which the

   calculation of that number depends are presently within the sole control of Defendant.

60. Upon information and belief, the number of Carpenters and Delivery Workers employed

   by Defendants since September 2014 is in excess of 40. The number of putative class

   members are therefore too numerous to be individually joined in this lawsuit.

61. Defendants have acted or have refused to act on grounds generally applicable to the

   NYLL Class, thereby making appropriate final injunctive relief or corresponding

   declaratory relief with respect to the NYLL Class as a whole.




                                             9
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 10 of 25 PageID #: 10




62. There are questions of law and fact common to Plaintiff and the NYLL Class that

   predominate over any questions affecting only individual members of the class. These

   common questions of law and fact include, without limitation:

          i.   Whether Defendants employed members of the NYLL Class and Plaintiff

               within the meaning of the NYLL;

         ii.   Whether Defendants violated the NYLL Articles 6 and 19, and supporting

               New York State Department of Labor regulations;

        iii.   Whether Defendants failed to pay Plaintiff and the NYLL Class overtime

               wages to which they were entitled in violation of NYLL § 663(1);

        iv.    Whether Defendants failed to pay Plaintiff and the NYLL Class overtime

               wages to which they were entitled in violation of N.Y. Comp. Codes R. &

               Regs. tit. 12, § 142-2.2;

         v.    Whether Defendants maintained accurate weekly payroll records for Plaintiff

               and the NYLL Class, including the number of hours worked daily and weekly,

               including the time of arrival and departure, pursuant to the Wage Order, 12

               N.Y.C.R.R. § 142-2.6;

        vi.    Whether Defendants maintained accurate weekly payroll records for Plaintiff

               and the NYLL Class, including the number of hours worked daily and weekly,

               including the time of arrival and departure, pursuant to NYLL § 195(4);

       vii.    Whether Defendants failed to furnish Plaintiff and the NYLL Class with

               accurate statement of wages, hours worked, rates paid, gross wages, and

               overtime rate of pay as required by NYLL §§ 195(3);




                                             10
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 11 of 25 PageID #: 11




       viii.   Whether Defendants failed to furnish Plaintiff and the NYLL Class with a

               notice of terms of employment, as required by NYLL §§ 195(1) and (2);

        ix.    Whether Defendants violated NYLL § 191 by failing to pay Plaintiff on a

               weekly basis;

         x.    Whether Defendants’ policy of failing to pay workers all of the wages earned,

               in compliance with NYLL, was instituted willfully or with reckless disregard

               of the law;

        xi.    Whether Defendants failed to post notices explaining a notice issued by the

               Department of Labor summarizing minimum wage and overtime provisions,

               in violation of the Wage Order, 12 N.Y.C.R.R. § 142-2.8.

        xii.   The nature and extent of class-wide injury and the measure of damages for

               those injuries; and,

       xiii.   Whether Defendants should be enjoined from such violations of the NYLL in

               the future.

63. Plaintiff’s claims are typical of the claims in the NYLL Class he seeks to represent.

64. Defendants’ conduct as alleged herein have caused Plaintiff and putative NYLL Class

   members to sustain the same or similar injuries and damages.

65. Plaintiff’s claims are thereby representative of and co-extensive with the claims of the

   class he seeks to represent.

66. Plaintiff will fairly and adequately represent and protect the interests of the NYLL Class

   he seeks to represent because Plaintiff’s interests do not conflict with the interests of the

   NYLL Class he seeks to represent.




                                               11
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 12 of 25 PageID #: 12




67. Plaintiff has retained Counsel competent and experienced in complex class action

   litigation on behalf of employees and intend to prosecute this action vigorously. Plaintiff

   and his counsel will fairly and adequately protect the interests of the NYLL Class.

68. A class action is superior to other available means for the fair and efficient adjudication

   of this controversy. Individual joinder of all putative class members is not practicable,

   and questions of law and fact common to Plaintiff and the putative NYLL Class members

   predominate over any questions affecting only individual members of the class.

69. Individualized litigation increases the delay and expense to all parties and the Court. By

   contrast, class action treatment will allow those similarly situated persons to litigate their

   claims in the manner that is most efficient and economical for the parties and the judicial

   system.

70. In the alternative, the class may be certified because the prosecution of separate actions

   by individual members of the class would create a risk of inconsistent or varying

   adjudication with respect to individual members of the class, and, in turn, would establish

   incompatible standards of conduct for Defendants.

71. Class treatment will allow those similarly situated persons to litigate their claims in the

   manner most efficient and economical for the parties and the judicial system.

72. Plaintiff knows of no difficulty that would be encountered in the management of this

   litigation that would preclude its maintenance as a class action.

73. Plaintiff will fairly and adequately represent and protect the interests of the members of

   the NYLL Class.

74. Plaintiff understands that as class representatives, he will assume a fiduciary

   responsibility to the class to represent its interests fairly and adequately.




                                               12
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 13 of 25 PageID #: 13




75. Plaintiff recognizes that as class representatives, he must represent and consider the

   interest of the class just as he would represent and consider his own interests.

76. Plaintiff understands that in decisions regarding the conduct of the litigation and its

   possible settlement, he must not favor his own interest over the class.

77. Plaintiff recognizes that any resolution of a class action must be in the best interests of

   the class.

78. Plaintiff understands that in order to provide adequate representation he must be informed

   of the developments of the litigation, cooperate with class counsel, and testify at

   deposition and/or trial.

79. This action is properly maintained as class action under Federal Rule of Civil Procedure

   23(d)(3).

                                 FACTUAL ALLEGATIONS

80. In or around November 2013, Plaintiff was interviewed by Defendants Pelaez and Vera

   to work for Defendants as a Carpenter.

81. Shortly after interviewing Plaintiff, Defendants hired him to work on a full-time basis.

82. At the time that he was hired, Defendants Pelaez and Vera informed Plaintiff that

   Defendants were going to pay him $15 an hour.

83. At the time that he was hired, Defendants failed to notify Plaintiff, in writing, at of the

   following information: (1) the rates of pay and basis thereof, (2) whether paid by the

   hour, shift, day, week or salary; and, (3) allowances, if any, claimed as part of the

   minimum wage, including lodging allowances, (4) regular pay day designated, (5) name

   of the employer, (6) any “doing business as” names used by the employer, 6) the physical




                                                13
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 14 of 25 PageID #: 14




   address of the employer’s main office or principal place of business, and, (7) the

   employer’s telephone number, in violation of NYLL § 195(1)(a).

84. Plaintiff’s job duties involved: (1) performing a wide variety of general and semiskilled

   activities associated with constructing wood portrait frames in a full-service fine art

   frame shop and manufacturer of custom made hardwood frames for artists, collectors,

   galleries, and museums; (2) following blueprints and plans; (3) measuring, cutting, and

   shaping wood and other materials; (4) constructing, in part, and preparing the rear section

   of wood portrait frames before other Carpenters would finish the wood frame products

   and prepare them for installation of portraits and painting; (2) constructing wood crates to

   transport wall art; (3) delivering crated art to Defendants’ clients within New York City;

   (4) hands-on installation of artwork on Defendants’ clients’ premises; and, (5) receiving

   and stocking wood products from New York State and outside of state vendors that are

   used to construct portrait frames.

85. In or around early 2020, Defendants increased Plaintiff’s wages to $19 an hour.

86. When Plaintiff’s and the NYLL Class’s wages were changed, Defendants failed to notify

   Plaintiff, in writing, at of the following information: (1) the rates of pay and basis thereof,

   (2) whether paid by the hour, shift, day, week or salary; and, (3) allowances, if any,

   claimed as part of the minimum wage, including lodging allowances, (4) regular pay day

   designated, (5) name of the employer, (6) any “doing business as” names used by the

   employer, 6) the physical address of the employer’s main office or principal place of

   business, and, (7) the employer’s telephone number, in violation of NYLL § 195(2).

87. During the time that Plaintiff worked for Defendants, Plaintiff received his daily work

   assignments and was directly supervised by Defendants Pelaez and Vera on a daily basis.




                                               14
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 15 of 25 PageID #: 15




88. Defendants Pelaez and Vera also controlled Plaintiff’s, the FLSA Collective’s, and the

   NYLL Class’ terms and conditions of employment, and determined their rate and method

   of compensation.

89. During the time that Plaintiff worked for Defendants, Defendants Pelaez and Vera set

   Plaintiff’s, the FLSA Collective’s, and the NYLL Class’ work schedule, including setting

   the days and hours of employment.

90. During the time that Plaintiff worked for Defendants, Defendants Pelaez and Vera

   approved or disapproved Plaintiff’s, the FLSA Collective’s, and the NYLL Class’

   requests for approved paid and unpaid leave.

91. During the time that Plaintiff worked for Defendants, Defendants Pelaez and Vera

   maintained employee records, and had the authority to hire and fire employees, including

   Plaintiff, the FLSA Collective’s, and the NYLL Class’.

92. During the time that Plaintiff worked for Defendants, Defendants Pelaez and Vera

   possessed the authority to promulgate and enforce Defendants’ rules, including the ability

   to discipline Plaintiff, the FLSA Collective, and the NYLL Class.

93. At all relevant times, Defendants maintained control, oversight, and direction over

   Plaintiff, the FLSA Collective’s, and the NYLL Class’ including timekeeping, payroll

   and other employment practices that applied to him.

94. At all relevant times during Plaintiff’s employment with Defendant, Plaintiff, the FLSA

   Collective, and the NYLL Class had no managerial duties or decision-making authority,

   and were not authorized to spend money on the company’s behalf.




                                             15
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 16 of 25 PageID #: 16




95. Defendants had a pattern, policy, and/or practice of intentionally refusing to pay Plaintiff,

   the FLSA Collective, and the NYLL Class, overtime wages equal to one and one-half the

   regular hourly rate of pay.

96. For example, in or around the week of December 1, 2019, Plaintiff worked over forty-

   four (44) hours without receiving premium overtime wages equal to one and one-half

   times Plaintiff’s regular hourly rate of pay for all hours in excess of forty (40).

97. During Plaintiff’s employment, Defendants did not provide Plaintiff, the FLSA

   Collective, and the NYLL Class with uninterrupted meal breaks lasting twenty (20) or

   more minutes.

98. Throughout the duration of Plaintiff’s employment with Defendant, Plaintiff and the

   NYLL Class were issued paystubs that did not conform to NYLL § 195(3), including, but

   not limited to the pay period being paid in the paystub, the applicable overtime premium

   rate of pay, and the number of hours worked in the pay period being compensated.

99. At all relevant times, Defendants failed to maintain accurate records of the hours that

   Plaintiff and the FLSA Collective worked and the wages that he was statutorily entitled

   to, in violation of 29 U.S.C. § 211(c).

100.   At all relevant times, Defendants failed to maintain accurate records of the hours that

   Plaintiff and the FLSA Collective worked and the wages that he was statutorily entitled

   to, in violation of 29 C.F.R. 516.2.

101.   At all relevant times, Defendants failed to maintain accurate records of the hours that

   Plaintiff worked and the wages that he was statutorily entitled to, in violation of N.Y.

   Labor Law § 661.




                                               16
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 17 of 25 PageID #: 17




102.   At all relevant times, Defendants failed to maintain accurate records of the hours that

   Plaintiff worked and the wages that he was statutorily entitled to, in violation of N.Y.

   Comp. Codes R. & Regs. tit. 12, Part 142, §§ 142-2.6.

103.   On September 15, 2020, Plaintiff served Defendant Laumont Photographics, Inc. with

   notice, pursuant to N.Y. Business Corporation Law 630, that Plaintiff intended to hold

   the ten largest shareholders of Defendant Laumont Photographics, Inc. personally liable

   for unpaid wages, and requesting the opportunity to inspect Defendant Laumont

   Photographics, Inc.’s books and records, pursuant to N.Y. Business Corporation Law §

   624, by sending a written communication, via regular mail and email, addressed to

   Defendant Laumont Photographics, Inc.’s Chief Executive Officer, Philippe Laumont.

                             FIRST CLAIM OF RELIEF
                           FAIR LABOR STANDARDS ACT
                             OVERTIME VIOLATIONS
                      (BROUGHT ON BEHALF OF PLAINTIFF AND
                            FLSA COLLECTIVE CLASS)

104.   Plaintiff, on behalf of himself and the FLSA Collective, re-alleges and incorporates

   by reference all allegations in all preceding paragraphs as if they were set forth again

   herein.

105.   The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and

   the Federal Wage Regulations, apply to Defendants and protect Plaintiff and the FLSA

   Collective.

106.   Throughout the FLSA Collective Period, Plaintiff and the FLSA Collective regularly

   worked and continue to work in excess of forty (40) hours per workweek.

107.   At all relevant times, Defendants operated under a decision, policy and plan, and

   under common policies, programs, practices, procedures, protocols, routine and rules of




                                              17
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 18 of 25 PageID #: 18




   willfully failing and refusing to pay Plaintiff and the FLSA Collective at one and one-half

   times their regular hourly wage for all work in excess of forty (40) hours per workweek.

108.   At all relevant times, Defendants willfully, regularly and repeatedly failed to pay

   Plaintiff and the FLSA Collective at the required overtime rate, one and one-half times

   their hourly wage for all hours worked in excess of forty (40) hours per workweek.

109.   Defendants were aware or should have been aware that the practices described in the

   Class and Collective Action Complaint were unlawful.

110.   Defendants have not made a good faith effort to comply with the FLSA with respect

   to the compensation of Plaintiff and the FLSA Collective.

111.   Defendants' violations of the FLSA have been willful, a three-year statute of

   limitations applies, pursuant to 29 U.S.C. § 255.

112.   As a result of Defendants' unlawful acts, Plaintiff and the FLSA Collective have been

   deprived of premium overtime wages in amounts to be determined at trial and are entitled

   to recover of such amounts, liquidated damages, prejudgment interest, attorney's fees,

   costs, and other compensation pursuant to 29 U.S.C. § 216(b).

                       SECOND CLAIM FOR RELIEF
                      NEW YORK STATE LABOR LAW
                VIOLATIONS OF THE OVERTIME PROVISIONS
          (BROUGHT ON BEHALF OF PLAINTIFF AND THE NYLL CLASS)

113.   Plaintiff, on behalf of himself and the NYLL Class, re-alleges and incorporates by

   reference all allegations in all preceding paragraphs as if they were set forth again herein.

114.   The overtime wage provisions of Article 19 of the NYLL and the Wage Order apply

   to Defendant, and protect Plaintiff and the members of the NYLL Class.

115.   During the NYLL Class Period, Defendants operated under a decision, policy and

   plan, and under common policies, programs, practices, procedures, protocols, routines



                                              18
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 19 of 25 PageID #: 19




   and rules of willfully failing and refusing to pay Plaintiff and the NYLL Class at one and

   one-half times their hourly wage for all work in excess of forty (40) hours per workweek.

116.   At all relevant times, Defendants willfully, regularly and repeatedly failed to pay

   Plaintiff and the NYLL Class at the required overtime rate, one and one-half times their

   hourly wage for all hours worked in excess of forty (40) hours per workweek.

117.   Through their knowledge or intentional failure to pay Plaintiff and the members of

   the NYLL Class overtime wages for hours worked in excess of forty (40) hours per week,

   Defendants have willfully violated the NYLL Article 19 §§ 650 et seq., and Wage Order,

   12 N.Y.C.R.R. § 142-2.2.

118.   Due to Defendants’ violations of the NYLL, Plaintiff and the members of the NYLL

   Class are entitled to recover from Defendants their unpaid overtime wages, liquidated

   damages as provided for by NYLL Article 6, § 198, reasonable attorneys’ fees, costs, and

   prejudgment interest.

                        THIRD CLAIM FOR RELIEF
                      NEW YORK STATE LABOR LAW
                      WAGE STATEMENT PROVISION
          (BROUGHT ON BEHALF OF PLAINTIFF AND THE NYLL CLASS)

119.   Plaintiff, on behalf of himself and the NYLL Class, re-alleges and incorporates by

   reference all allegations in all preceding paragraphs as if they were set forth again herein.

120.   The wage provisions of Article 6 of the NYLL and the Wage Order apply to

   Defendants, and protect Plaintiff and the members of the NYLL Class.

121.   During the NYLL Class Period, Defendants failed to provide Plaintiff and the

   members of the NYLL Class with a written statement concurrent with payment of wages

   which lists, inter alia, the number of regular, overtime hours worked and the overtime

   rate of pay, to which they are entitled under the NYLL § 195(3) and Wage Order.



                                              19
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 20 of 25 PageID #: 20




122.   Through their knowledge or intentional failure to provide Plaintiff and the members

   of the NYLL Class with wage statements, Defendants have willfully violated the NYLL

   Article 6 §§ 195 et seq.

123.   Due to Defendants’ violations of the NYLL § 195(3), Plaintiff and the members of

   the NYLL Class are each entitled to recover from Defendants $5,000.00 in damages, as

   provided for by NYLL Article 6, § 198, reasonable attorneys’ fees and costs.

                         FOURTH CLAIM FOR RELIEF
                        NEW YORK STATE LABOR LAW
                 NOTICE AND RECORDKEEPING REQUIREMENT
            (BROUGHT ON BEHALF OF PLAINTIFF AND THE NYLL CLASS)

124.   Plaintiff, on behalf of himself and the NYLL Class, re-alleges and incorporates by

   reference all allegations in all preceding paragraphs as if they were set forth again herein.

125.   The minimum wage provisions of Article 6 of the NYLL and its supporting

   regulations apply to Defendant, and protect Plaintiff and the members of the NYLL

   Class.

126.   During the NYLL Class Period, Defendants failed to provide Plaintiff and the

   members of the NYLL Class with a written notice in Plaintiff’s and the NYLL Class’

   primary language, at the time that they were hired and when their hourly rate of pay

   changed, containing: the rate or rates of pay and basis thereof, whether paid by the hour,

   shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part

   of the minimum wage, including tip, meal, or lodging allowances; the regular pay day

   designated by the employer; the name of the employer; any “doing business as" names

   used by the employer; the physical address of the employer's main office or principal

   place of business, and a mailing address if different; and the telephone number of the

   employer, as required by NYLL §§ 195(1) and (2).



                                              20
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 21 of 25 PageID #: 21




127.   Through their knowledge or intentional failure to provide Plaintiff and the members

   of the NYLL Class with notice statements, Defendants have willfully violated the NYLL

   Article 6 §§ 195(1) and (2).

128.   Due to Defendants’ violations of the NYLL §§ 195(1) and (2), Plaintiff and the

   members of the NYLL Class are each individually entitled to recover from Defendants

   $5,000.00 in damages each, as provided for by NYLL Article 6, § 198, reasonable

   attorneys’ fees and costs.

                         FIFTH CLAIM FOR RELIEF
                       NEW YORK STATE LABOR LAW
                      UNTIMELY PAYMENT OF WAGES
            (BROUGHT ON BEHALF OF PLAINTIFF AND THE NYLL CLASS)

129.   Plaintiff, on behalf of himself and the NYLL Class, re-alleges and incorporates by

   reference all allegations in all preceding paragraphs as if they were set forth again herein.

130.   The Payment of Wages provisions of Article 6 of the NYLL and the supporting Wage

   Order apply to Defendants and protect Plaintiff and the NYLL Class.

131.   NYLL § 191(1)(d) provides that employers shall pay wages:

              shall be paid the wages earned in accordance with the agreed
              terms of employment, but not less frequently than semi-
              monthly, on regular pay days designated in advance by the
              employer.

132.   During the NYLL Class Period, Defendants willfully failed to pay Plaintiff and the

   NYLL Class their wages on a weekly basis, in violation of the NYLL and the Wage

   Order.

133.   The foregoing conduct of Defendants constitutes willful violations of the NYLL.

134.   Defendant’s NYLL violations have caused the Plaintiff irreparable harm for which

   there is no adequate remedy at law.




                                              21
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 22 of 25 PageID #: 22




135.     Due to Defendant’s NYLL and the Wage Order violations, the Plaintiff are entitled to

   recover from Defendant liquidated damages, prejudgment interest, reasonable attorneys’

   fees and costs and disbursements pursuant to NYLL Article 6, § 198, reasonable

   attorneys’ fees and costs.

   51.

                                     PRAYER FOR RELIEF

   WHEREFORE, Plaintiff, on behalf of himself, the FLSA Collective and the NYLL

   Class, respectfully request that this Court:

            a) Declare this action to be maintainable as a collective action pursuant to 29

                U.S.C. § 216, and direct Defendants to provide Plaintiff with a list of all

                members of the FLSA Collective, including all last known addresses,

                telephone numbers and e-mail addresses of each such person, so Plaintiff can

                give such persons notice of this action and an opportunity to make an

                informed decision about whether to participate in it;

            b) Designate of Plaintiff as representative to the FLSA Collective and attorneys

                of record as counsel for the FLSA Collective;

            c) Certify this case as a class action pursuant to Rule 23 of the Federal Rules of

                Civil Procedure;

            d) Designate Plaintiff as representative to Rule 23 Class and attorneys of record

                as Class Counsel;

            e) Declare the practices complained of herein as unlawful under applicable

                federal and state law;




                                               22
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 23 of 25 PageID #: 23




         f) Declare that Defendants violated the FLSA and NYLL by failing to pay

            Plaintiff and the NYLL Class premium overtime wages for all hours worked

            in excess of forty (40) each workweek;

         g) Declare that Defendants violated NYLL § 191, with respect to Plaintiff and

            the NYLL Class, by failing to pay their wages in a weekly basis;

         h) Declare that Defendants violated NYLL §§ 195(1) and (2) by failing to

            provide the required written notices concerning the terms and conditions of

            wages earned;

         i) Declare that Defendants violated NYLL § 195(3) by failing to provide

            accurate wage statements with each payment of wages;

         j) Award of unpaid wages and overtime pay, an additional and equal amount as

            liquidated damages pursuant to the FLSA and the supporting United States

            Department of Labor regulations;

         k) Award of unpaid wages and overtime pay, an additional and equal amount as

            liquidated damages pursuant to the NYLL and the Wage Order;

         l) Award of liquidated damages pursuant to the NYLL § 191;

         m) Award of statutory penalties equal to two hundred and fifty dollars for each

            workday that Defendants failed to provide Plaintiff and the NYLL Class with

            accurate wage statements, or a total of five thousand dollars each, as provided

            by NYLL, Article 6 § 198;

         n) Award of statutory penalties equal to fifty dollars for each workday that

            Defendants failed to provide Plaintiff and the NYLL Class with proper wage




                                           23
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 24 of 25 PageID #: 24




            notices, or a total of five thousand dollars each, as provided by NYLL, Article

            6 § 198;

         o) Prejudgment and post-judgment interest;

         p) Issue an injunction requiring Defendant to pay all statutorily required wages

            and cease the unlawful activity described herein pursuant to NYLL;

         q) Provide that if any amounts remain unpaid upon the expiration of ninety days

            following issuance of judgment, or ninety days after expiration of the time to

            appeal and no appeal is then pending, whichever is later, the total amount of

            judgment shall automatically increase by fifteen percent, as required by

            NYLL § 198(4);

         r) Award attorneys’ fees, costs, and expenses incurred in the prosecution of the

            instant action; and,

         s) Award and/or Order such other relief that this Court shall deem just and

            proper.




                                            24
Case 1:20-cv-04443-DG-CLP Document 1 Filed 09/21/20 Page 25 of 25 PageID #: 25
